DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 and 6/8/2022 have been entered.
 
Claims 1-4, 6-13 and 19 are currently being examined as claims 5 and 14-18 have been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of first regions having a same shape” and “a plurality of second regions having a same shape” and “the corresponding first regions in the circumferential direction” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a plurality of first regions having a same shape” and “a plurality of second regions having a same shape” but these recitations are not supported by the disclosure as originally filed. The specification is silent regarding any shape of either of the first or second regions. The drawings do not show a shape of either of the first or second regions. Therefore, these recitations are new matter.
Claim 1 also recites “each of which is disposed at a position offset from each of the corresponding first regions in the circumferential direction” but this recitation is not supported by the disclosure as originally filed. The specification is silent regarding the second regions having corresponding first regions in the circumferential direction and the drawings do not show second regions having corresponding first regions in the circumferential direction.  Therefore, these recitations are new matter.
Claims dependent upon claim 1 rejected above are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-13 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a same shape” in line 12 which is unclear whether or not this is the “a same shape” recited in line 10 which renders the claim indefinite.
Claim 1 recites “regular intervals” in line 12 which is unclear whether or not this is the “regular intervals” recited in line 10 which renders the claim indefinite.
Claim 1 recites the limitation "the corresponding first regions" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim which renders the claim indefinite.
Claim 1 recites the limitation "the first region" in line 15.  The claim recites “a plurality of first regions” earlier in the claim, it is unclear if this refers to one of those first regions, and if so which one, or if it is in addition to the plurality of first regions.  Clarification is required. 
Claim 1 recites “a circumferential range” in line 18 which is unclear whether or not this is the “a circumferential range” recited in line 17 which renders the claim indefinite.
Claim 1 recites the limitation "the nozzle" in line 19.  There is insufficient antecedent basis for this limitation in the claim which renders the claim indefinite. In addition, “between the nozzle” is unclear because “between” requires two elements to which the object relates, e.g. the circumferential position is between the nozzle and the second object.  It is therefore unclear what the circumferential position is between.  Clarification is required.
Claims 2, 6-7, 9 and 11 each recite “the second region.” The claim recites “a plurality of second regions” earlier in the claim, it is unclear if this refers to one of those second regions, and if so which one, or if it is in addition to the plurality of second regions.  Clarification is required.
Claims 6-7 each recite “the first region.” The claim recites “a plurality of first regions” earlier in the claim, it is unclear if this refers to one of those first regions, and if so which one, or if it is in addition to the plurality of first regions.  Clarification is required.
Claims dependent upon claims rejected above are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka JP2013190196. Note that paragraph citations are per English translation provided by Applicant included with the copy of this Foreign Reference listed on IDS dated 3/18/2020.


    PNG
    media_image1.png
    680
    699
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    920
    789
    media_image2.png
    Greyscale

Regarding independent claim 1, as best understood Tanaka JP‘196 discloses a combustor (para. 27), comprising: 
a plurality of nozzles (142 Fig. 17 para. 172) disposed in a circumferential direction (as seen in Fig. 18, nozzles 142 are disposed in a circumferential direction around pilot nozzle 132); 
a flame holding ring (135 Fig. 17 para. 171) extending in the circumferential direction at a radially inner side of outlet portions of the plurality of nozzles (as seen in Figs. 17-18, 135 extends circumferentially around the pilot nozzle 132 and radially inward (radial direction toward the pilot nozzle 132) of the outlets of nozzles 142); and 
an upstream-side wall portion (127 Figs. 17 and 19 para. 168) extending in the circumferential direction (as seen in Fig. 19, 127 extends circumferentially around pilot nozzle 132) at an upstream side of the flame holding ring (as seen in Fig. 17, 127 is upstream of 135), the upstream-side wall portion having a plurality of air inlets (air holes 127c Fig. 19 para. 168) for supplying air toward the flame holding ring via an annular space (labeled in annotated Fig. 17) at the radially inner side of the outlet portions of the plurality of nozzles (the annular space is radially inward of the outlets of nozzles 142), 
wherein the upstream-side wall portion includes: 
a plurality of first regions (labeled in annotated Fig. 19) having a same shape (as seen in annotated Fig. 19 the first regions have the same shape) and disposed at regular intervals in a circumferential direction (as seen in annotated 19 the first regions are spaced circumferentially at regular intervals from each other); and 
a plurality of second regions (labeled in annotated Fig. 19) having a same shape (as best understood as a second same shape which is different than a same shape of the first regions, see 112(b): as seen in annotated Fig. 19 the second regions have a second same shape as each other which is different than the shape of the first regions) and disposed at regular intervals in a circumferential direction (as best understood where these regular intervals may be similar to regular intervals of first regions, see 112(b): as seen in annotated Fig. 19 the second regions are spaced circumferentially from each other at similar regular intervals as the first regions), each of which is disposed at a position offset from each of the corresponding first regions in the circumferential direction (as best understood the corresponding first regions are interpreted as the plurality of first regions, see 112(b): each second region in annotated Fig. 19 is at a position offset from, i.e. at an alternating position from, each of the plurality of first regions in the circumferential direction), and in which the air inlets are formed at a higher density in the circumferential direction than in the first region (as best understood the first region is interpreted as a first region of the plurality of first regions, see 112(b): in annotated Fig. 19 the air inlets are higher in density in the circumferential direction in the second regions than in a first region of the plurality of first regions),
wherein each of the first regions extend to a circumferential range (where range is interpreted as a series of things in a row per Merriam-Webster online dictionary: each of the first regions extends to a series of two air inlets in a row in the circumferential direction in annotated Fig. 19) corresponding to a nozzle position (each circumferential range of the first regions corresponds to a position of one of the nozzles in annotated Fig. 19), and each of the second regions extend to a circumferential range (as best understood this circumferential range is interpreted as a second circumferential range which may be different from a circumferential range of the first regions, see 112(b):  each of the second regions extends to a series of three air inlets in a row in the circumferential direction in annotated Fig. 19) corresponding to a circumferential position between the nozzle (as best understood the nozzle is interpreted as nozzles of the plurality of nozzles, see 112(b):  the second circumferential range of each of the second regions corresponds to a position between nozzles of the plurality of nozzles in annotated Fig. 19).

Regarding claim 6, Tanaka JP‘196 discloses all that is claimed in claim 1 discussed above and further discloses an extension range of the second region (as best understood as a second region of the plurality of second regions, see 112(b)) in the circumferential direction includes a first circumferential-directional position between a pair of nozzles of the plurality of nozzles which are adjacent in the circumferential direction (a second region is located between a pair of adjacent nozzles as shown in annotated Fig. 19 where the pair of nozzles are adjacent in circumferential direction), and 
wherein an extension range of the first region (as best understood as a first region of the plurality of first regions, see 112(b)) in the circumferential direction includes a second circumferential-directional position corresponding to a position of at least one of the pair of nozzles (a first region is located at a position corresponding circumferentially with one of the pair of adjacent nozzles in annotated Fig. 19).


    PNG
    media_image3.png
    789
    962
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    689
    552
    media_image4.png
    Greyscale


Regarding claim 7, Tanaka JP‘196 discloses all that is claimed in claim 1 discussed above and further discloses at least one partition member (128A Figs. 17-20 and labeled in annotated Figs. 17-A and 19-A) extending along an axial direction (128A extends along labeled axial direction in annotated Fig. 17-A) in the annular space between the upstream-side wall portion (127) and the flame holding ring (135a), the at least one partition member dividing the annular space into a first space (labeled in annotated Fig. 19-A) corresponding to the first region (as best understood as a first region of the plurality of first regions, see 112(b)) and a second space (labeled in annotated Fig. 19-A) corresponding to the second region (as best understood as a second region of the plurality of second regions, see 112(b)).

Regarding claim 19, Tanaka JP‘196 discloses a gas turbine (para. 1), comprising: the combustor according to claim 1; and a turbine configured to be driven by combustion gas from the combustor (combustion gas is generated by the combustor per para. 22 and a gas turbine inherently includes a turbine driven by combustion gases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP’196 in view of Tanaka et al. US20170122563.

    PNG
    media_image5.png
    664
    983
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    342
    858
    media_image6.png
    Greyscale

	Regarding claims 2-4 and 8-10, Tanaka JP‘196 discloses all that is claimed in claim 1 discussed above but is silent regarding: 
as recited in claim 2: the flame holding ring includes a first opening positioned at a downstream side of the second region (as best understood as a second region of the plurality of second regions, see 112(b));
as recited in claim 3: the first opening includes at least one cut-out which is cut out from an outer peripheral edge of the flame holding ring to a position radially outward of an inner peripheral edge of the flame holding ring, toward an inner side of the flame holding ring in a radial direction;
as recited in claim 4: the cut-out has a maximum cut-out depth which is not greater than 2/3 of a distance between the outer peripheral edge and the inner peripheral edge in the radial direction of the flame holding ring;
 as recited in claim 8:  a pilot cone having the flame holding ring at a downstream end; and 
a cooling ring disposed at a radially outer side of the pilot cone and at the radially inner side of the outlet portions of the plurality of nozzles, wherein 
a gap is formed between the pilot cone and the cooling ring;
as recited in claim 9:  the flame holding ring includes a first opening positioned at a downstream side of the second region (as best understood as a second region of the plurality of second regions, see 112(b)); and 
wherein the air inlets of the upstream-side wall portion and the first opening of the flame holding ring are in communication via a space at a radially outer side of the cooling ring and at the radially inner side of the outlet portions of the nozzles; 
as recited in claim 10:  the upstream-side wall portion has a cooling air inlet which opens into the gap between the pilot cone and the cooling ring.
Tanaka US’563 teaches a gas turbine combustor with a pilot nozzle (61) and a plurality of main nozzles (67) arranged circumferentially around the pilot nozzle (see Figs. 2-5 and 7A-7B).  Tanaka US’563 teaches:  
as recited in claim 2: a flame holding ring (65b, 65d, 65e Figs. 7A-7B; para. 66) includes a first opening (cut-out labeled in annotated Fig. 7B) positioned at a downstream side of a region of an upstream-side wall portion (in annotated Fig. 5, 65b is on a downstream side of an upstream-side wall portion 73 which includes air inlets);
as recited in claim 3: the first opening includes at least one cut-out (cut-out labeled in annotated Fig. 7B) which is cut out from an outer peripheral edge (labeled in annotated Fig. 7B) of the flame holding ring to a position (labeled in annotated Fig. 7B) at a radially outer side (labeled in annotated Fig. 7B) of an inner peripheral edge (labeled in annotated Fig. 7B) of the flame holding ring, toward an inner side (labeled in annotated Fig. 7B) of the flame holding ring in a radial direction (labeled in annotated Fig. 7B);
as recited in claim 4: the cut-out has a maximum cut-out depth which is not greater than 2/3 of a distance between the outer peripheral edge and the inner peripheral edge in the radial direction of the flame holding ring (distance is labeled in annotated Fig. 7B and the maximum depth of the cut-out is not greater than 2/3 of this distance);
 as recited in claim 8:  a pilot cone (pilot cone 62 with a tapered cylinder portion 65 in Fig. 5) having the flame holding ring at a downstream end (flame holding ring 65b including 65d, 65e is at downstream end of 65 in annotated Fig. 5); and 
a cooling ring (66 in Fig. 5 which includes tapered portion 66a and flange portion 66b) disposed at a radially outer side of the pilot cone (66 is on radially outer side of 65 in annotated Fig. 5) and at a radially inner side of outlet portions of the plurality of nozzles (66 is on radially inner side of outlet portions of nozzles 67), wherein 
a gap (labeled in annotated Fig. 5) is formed between the pilot cone and the cooling ring;
as recited in claim 9:  the flame holding ring (65b, 65d, 65e) includes a first opening (cut-out labeled in annotated Fig. 7B) positioned at a downstream side of a region of the upstream-side wall (in annotated Fig. 5, 65b is on a downstream side of an upstream-side wall portion 73 which includes air inlets); and 
wherein air inlets (labeled in annotated Fig. 5) of the upstream-side wall portion (73) and the first opening of the flame holding ring (cut-out labeled in annotated Fig. 7B which is at the tip of flame holding ring 65b in Fig. 5) are in communication via a space at a radially outer side of the cooling ring and at the radially inner side of the outlet portions of the nozzles (a space is labeled in annotated Fig. 5 which is a radially outer side of 66 and at the radially inner side of outlet portions of nozzles 67, where air flows through the air inlets and into the space and communicates with air flow at the tip of the flame holding ring which includes the cut-out next to 65e); 
as recited in claim 10:  the upstream-side wall portion has a cooling air inlet (labeled in annotated Fig. 5) which opens into the gap between the pilot cone and the cooling ring.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 to include the cooling ring external to the pilot cone with a gap between them and a cooling air inlet in the upstream-side wall which opens into the gap, and to have the flame holding ring include a first opening as a cut-out positioned at a downstream side of the second region as taught by Tanaka US’563 to provide a pathway for cooling air to cool the pilot cone (Tanaka US’563 para. 63) and by changing the direction of the air flow from a first air ejection portion by the air flow from a second air ejection portion with a changed injecting direction by the change member (i.e. 65e adjacent the cut-out in outer peripheral edge of flame holding ring), the position in a front-back direction of the flame surface can be adjusted to the optimum position. As a result, the position of the flame is controlled to an appropriate position, so that the combustion can be stabilized. (Tanaka US’563 para. 9).
	
Regarding claim 11, Tanaka JP’196 in view of Tanaka US’563 teaches all that is claimed in claim 8 discussed above and the combination also teaches as discussed above the flame holding ring (65b, 65d, 65e) positioned at the downstream end of the pilot cone includes a first opening (cut-out labeled in annotated Fig. 7B) positioned at a downstream side of the second region (as best understood as a second region of the plurality of second regions, see 112(b): cut-out is downstream of upstream-side wall portion 73 in Fig. 5), 
wherein the cooling ring includes a flange portion (66b in Fig. 5 as discussed above) positioned at an upstream side of the flame holding ring (66b is upstream of 65b as shown in annotated Fig. 5). 
Tanaka JP’196 in view of Tanaka US’563 is silent as discussed so far regarding: 
the flange portion includes a second opening corresponding to the first opening of the flame holding ring.
Tanaka US’563 teaches that the change member is adapted to change an ejecting direction of the air ejected through the second air ejection portion to an axial center direction of the flame stabilizer (para. 8) and that the change member is provided in the tapered cylinder portion (i.e. pilot cone 65 including 65a and flame holding ring 65b) or the tapered external cylinder portion (i.e. 66 including 66a and flange 66b) (para. 13). Tanaka US’563 also teaches that an embodiment of the change member is not limited to the configurations of the disclosure but any member can be employed as long as the member changes the ejecting direction of the air ejected through the second air ejection portion to the axial center direction of the flame stabilizer (para. 107).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 in view of Tanaka US’563 to have the flange portion include a second opening corresponding to the first opening of the flame holding ring as combining prior art elements according to know methods taught by Tanaka US’563 to yield predictable results such as changing the ejecting direction of the air ejected through the second air ejection portion by having an opening in the flange which is similar to the opening in the flame holding ring in order to control the position of the flame to an appropriate position so that combustion can be stabilized.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP’196 in view of Tanaka US’563 as applied to claim 8 above, and further in view of Moriwaki et al. US20080184708.

Regarding claim 12, Tanaka JP’196 in view of Tanaka US’563 teaches all that is claimed in claim 8 discussed above but is silent regarding at least one spacer portion for forming the gap between the pilot cone and the cooling ring.
Moriwaki teaches a gas turbine combustor including a pilot burner and a plurality of main burners (para. 18). Moriwaki teaches using spacers to achieve separation between cylindrical liners and provide gaps to allow for the passage of cooling air (para. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 in view of Tanaka US’563 to include at least one spacer portion for forming the gap between the pilot cone and the cooling ring as taught by Moriwaki to achieve separation between the pilot cone and the cooling ring to allow for the flow of cooling air (Moriwaki para. 7).

Regarding claim 13, Tanaka JP’196 in view of Tanaka US’563 teaches all that is claimed in claim 12 discussed above and the combination already teaches as discussed above regarding claims 2-4 and 8-10 the cooling ring includes a flange portion (66b) positioned at an upstream side of the flame holding ring (66b is upstream of 65b in Fig. 5 of Tanaka US’563 as discussed above) and a first opening of the flame holding ring (cut-out labeled in annotated Fig. 7B as discussed above), but is silent as discussed so far regarding:
wherein the flange portion has a second opening corresponding to the first opening of the flame holding ring, 
wherein the at least one spacer portion includes a plurality of protruding portions disposed on the flange portion so as to protrude downstream toward the flame holding ring, and 
wherein the plurality of protruding portions include a pair of protruding portions positioned at either side of the second opening of the flange portion in the circumferential direction.
Tanaka US’563 teaches that the change member is adapted to change an ejecting direction of the air ejected through the second air ejection portion to an axial center direction of the flame stabilizer (para. 8) and that the change member is provided in the tapered cylinder portion (i.e. pilot cone 65 including 65a and flame holding ring 65b) or the tapered external cylinder portion (i.e. 66 including 66a and flange 66b) (para. 13). Tanaka US’563 also teaches that an embodiment of the change member is not limited to the configurations of the disclosure but any member can be employed as long as the member changes the ejecting direction of the air ejected through the second air ejection portion to the axial center direction of the flame stabilizer (para. 107).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 in view of Tanaka US’563 and further in view of Moriwaki to have the flange portion include a second opening corresponding to the first opening of the flame holding ring as combining prior art elements according to known methods taught by Tanaka US’563 to yield predictable results such as changing the ejecting direction of the air ejected through the second air ejection portion by having an opening in the flange which is similar to the opening in the flame holding ring in order to control the position of the flame to an appropriate position so that combustion can be stabilized.
Moriwaki teaches a plurality of spacers (Fig. 4) which each protrude from the extension tube 24 to the liner 21 and are spaced at regular intervals providing separation and gaps between 24 and 21 (para. 7). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 in view of Tanaka US’563 and further in view of Moriwaki to have the at least one spacer portion include a plurality of protruding portions disposed on the flange portion so as to protrude downstream toward the flame holding ring, and the plurality of protruding portions include a pair of protruding portions positioned at either side of the second opening of the flange portion in the circumferential direction as combining prior art elements according to known methods taught by Moriwaki to yield predictable results such as maintaining the separation of the flange portion and the flame holding ring by a plurality of protruding spacers disposed at regular intervals to provide gaps for cooling air and by having the protruding spacers disposed at regular intervals would include having at least one protruding spacer positioned on either side of the second opening.

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive. As shown in the 102 rejections above per a new interpretation of Tanaka JP’196 in light of the amendment to claim 1, Tanaka JP’196 discloses a density of air inlets (air holes 127c) in each of the second regions are formed at a higher density in the circumferential direction than in the first regions as shown in annotated Fig. 19. The new limitations of claim 1 introduce new matter and 112(b) issues. Tanaka JP’196 does read on the new limitations as best understood in the 102 rejections above because  Examiner interprets the first and second regions of Fig. 19 differently than does Applicant in Applicant’s annotated Fig. 19 on page 12 of Remarks.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        


/A.J.H./Examiner, Art Unit 3741